This is an action to recover damages for seizing and selling a tug-boat belonging to the plaintiff. The defendants justified as trustees of Union Free School District No. 6 of the town of North Greenbush, under a tax voted for school purposes, and a warrant duly issued to enforce the same. The assessment was upon real estate, being that part of the plaintiff's bridge and property situate in said town. No question was made as to the regularity of the proceedings, but the claim of the plaintiff was predicated upon a want of jurisdiction in the school district, represented by the defendants to assess the plaintiff's property at all. The bridge spans the Hudson river at Albany, and is used as a railroad toll bridge, the tolls being collected by the treasurer of the company, whose office is located in Albany.
The defendants interposed three defenses to the action: 1st. That the assessment was legal under the statute assuming that the structure is a toll bridge.
2d. That this bridge was not a toll bridge within the meaning of the statute.
3d. That a portion of the assessment was upon lots or parts of lots not used for bridge purposes which gave the defendants jurisdiction, and hence that they are not liable in this action even if they included in the assessment too much property.
The referee decided in favor of the defendants upon the last two defenses, and expressed an opinion against the first, *Page 368 
while the General Term affirmed the judgment upon the first defense, and expressed an opinion in favor of the other two.
We shall consider the first question only, viz.: Whether that portion of the real estate of the defendant situated within the school district referred to in the town of Greenbush was legally assessable there. We concur with the General Term upon this point. The question depends upon the construction of the statute.
The first, second and third sections of 1 R.S., 389, prescribe the general rule adopted in this State, that all lands shall be assessed in the town or ward where the same is situated, either against the owner, occupant, or as non-resident lands. The sixth section prescribes the same rule for taxing the property of incorporated companies, but it is claimed that toll-bridges are excepted. The section reads as follows: "Section six. The real estate of all incorporated companies liable to taxation shall be assessed in the town or ward in which the same shall lie, in the same manner as the real estate of individuals. All the personal estate of every incorporated company liable to taxation on its capital, shall be assessed in the town or ward where the principal office or place for transacting the financial concerns of the company shall be; or if such company have no principal office or place for transacting its financial concerns, then in the town or ward where the operations of such company shall be carried on. In the case of toll-bridges, the company owning such bridge shall be assessed in the town or ward in which the tolls are collected; and when the tolls of any bridge, turn pike, or canal company, are collected in several towns or wards, the company shall be assessed in the town or ward in which the treasurer or other officer authorized to pay the last preceding dividend resides."
I think the proper construction of this section is to apply the provision in respect to toll-bridges to personal estate only, and not to real estate. The first clause is that the real estate of "all incorporated companies" shall be assessed in the town or ward in which the same shall lie. To this there is *Page 369 
no exception. It is unqualified. The statute then provides for assessing the personal estate of incorporated companies by a general provision which is followed by the qualification as to toll-bridges. It seems to me quite clear that this qualification, both by its contiguity, subject-matter, and terms, was intended to apply only to personal estate. The rule as to real estate is universal. It is founded upon locality. The place "where the same is situate," is the simple and only test, and the underlying principle is that every municipal jurisdiction is entitled to the benefit of all real estate lying within its borders for purposes of taxation. No reason is perceived why the Legislature should make toll-bridges an exception to this universal rule. The provision does not in terms include real estate as it more properly would if it was so intended, and it is found in that portion of the section which treats of personal estate. That the Legislature does not deem it necessary to make toll-bridges an exception to the general rule in taxing real estate is conclusively shown by the general law on that subject, where the rule is expressly made applicable to such companies formed under that act, and if an exception existed as to companies formed under special acts, it would then doubtless have been abrogated. (Laws of 1848, p. 375.) As to personal estate it is easy to perceive a reason for the provision. Ordinary toll-bridge companies may not have a principal office or place for transacting its financial concerns, or at least it might be difficult to locate it, and it might be in a distant town from that in which any part of the bridge was located. Hence the place where the tolls are collected was fixed as the place of assessment, except when collected in different towns, and then in the town where the treasurer resides. This last provision indicates that it was not intended to apply to real estate, because while personal estate might be made to migrate for taxation, or to avoid taxation, it cannot be supposed that the Legislature intended that real estate situated in Rensselaer county might be assessed and taxed in Buffalo and New York, or a town in the extreme corner of the State. The provision *Page 370 
for assessing a single farm in the town where the owner resides, in case a town line divides the farm, can scarcely be called an exception to the general rule. It was adopted as a matter of convenience, and doubtless upon the supposition that each town would gain as much as it would lose, and the interest of the respective towns would not be affected.
The point that the bridge is not taxable has no merit. (Smith
v. Mayor, etc. of N.Y., 68 N.Y., 552.) It is real estate and within the territory of the school district. The navigability of the river may give the public some rights of navigation for commercial purposes, but that does not affect the question of the ownership of the bridge and whether such ownership is real or ostensible is not material.
We do not deem it necessary to express an opinion upon the other points.
The judgment must be affirmed.
All concur, except HAND, J., taking no part; MILLER and EARL, JJ., absent.
Judgment affirmed.